department of the treasury internal_revenue_service washington d c tax exempt and government entities may date significant index no contact person identification_number telephone number t eo employer_identification_number legend foundation association corporation state x dear this is in reference to your ruling_request dated date concerning the federal_income_tax consequences stemming from proposed grants from the foundation to the association the proposed transfer of corporation assets to the association and the foundation and the association’s assumption of responsibility for conducting continuing legal education in state facts foundation is a nonprofit corporation established over years ago and has been found to be an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 foundation has been classified as other than a private_foundation under sec_509 its purposes include advancing the science of jurisprudence promoting and improving the administration of justice and facilitating the understanding of and compliance with the law in pursuing these objectives foundation publishes and distributes reports and other literary works on law-related subjects and the administration of justice association is a nonprofit business league and has been found to be an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 association is an integrated bar association consisting of all attorneys licensed to practice law in state and is governed by rules established by the state supreme court its purposes include improving the administration of justice fostering and maintaining high standards of conduct integrity confidence and public service of those persons engaged in the practice of law safeguarding and promoting the professional interests of bar members and encouraging continuing legal education of bar members corporation is a nonprofit organization and public charity established over years ago and has been found to be an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 it has for many years administered an educational program for the study discussion and dissemination of information related to local and state laws and the laws of the united_states practicing attorneys in state are encouraged but not required to avail themselves of these educational opportunities in accordance with a state supreme court decision corporation receives the majority of its funding through grants from foundation and gross_receipts from its continuing legal education seminars and publications all persons who are admitted to practice law in state are members of association membership in foundation is limited to those attorneys active members of association who have contributed money to foundation the members of corporation are active members of association who are elected qualifying for and serving on association’s executive council the proceeds from corporation's seminars and publications have not kept up with expenses to resulting in the organization being operated at a loss association has made loans totaling x corporation and also has provided corporation with staff support and other administrative resources the solution proposed by association and corporation is to consolidate inasmuch as many of their activities overlap corporation would be dissolved and association would organize and sponsor continuing legal education programs for attorneys in state the number of programs would be reduced and the seminars with broadest appeal would continue to be held once association has assumed the role of corporation in organizing and sponsoring continuing legal education programs and activities in state foundation may make grants or contributions to association to reimburse it for expenses and overhead incurred in conducting the programs and activities since article ill of foundation’s articles of incorporation provides that foundation will make grants only to exempt_organizations qualified under sec_501 of the code to further exempt educational_purposes foundation has proposed amending its articles of incorporation to allow foundation to make gifts grants or contributions to be used exclusively to facilitate understanding of and compliance with the law to promote the study of law legal research and the diffusion of knowledge foundation also has proposed implementing expenditure safeguards to ensure that association uses the grant funds for educational_purposes including a grant restriction under which association would be required to deposit all foundation grant funds in a separate_account for continuing legal education programs and related activities all funds deposited in this account would be restricted to expenses and overhead incurred by association for continuing legal education programs the separate_account is intended to prevent the commingling of grants or contributions from foundation with other funds received by association for purposes not consistent with foundation’s purposes in addition association would provide foundation with annual reports detailing deposits and withdrawals from the account which would be certified by an authorized association official as true correct and complete in the event association were to fail to comply with any material provision contained in the grant restriction agreement or ceases organizing sponsoring or conducting continuing legal education programs any remaining unexpended gifts grants or contributions made under the agreement plus net_income thereon would be returned to foundation the entire agreement and any gifts grants or contributions to association for continuing tegal education programming would be subject_to approval by foundation’s board_of directors further corporation would obtain an independent appraisal of its assets including its copyrighted written audio and audiovisual continuing legal education materials based on this appraisal it would transfer assets to association with a value equal to x thus repaying the loans association would forgive amounts owed by corporation to the extent the appraised value of the assets is less than the full amount of corporation’s liability article xi of corporation’s articles of incorporation requires distribution of any assets upon winding-up and dissolution to an organization qualified as an exempt_organization under sec_501 of the code thus any assets and continuing legal education materials in excess of the liability remaining upon corporation’s dissolution would be transferred to foundation these copyrighted materials would then be licensed to association under a nonexclusive perpetual nontransferable and royalty-free license the license agreement would restrict association's use of the licensed continuing legal education materials solely for purposes in furtherance of foundation’s educational_purposes in addition it would require association to prepare and submit annual reports to foundation regarding any continuing legal education activities organized sponsored and conducted by association in connection with which the licensed materials were used these reports would have to be certified by a duly authorized officer of association as being true correct and complete finally the proposed license agreement provides that if at any time association fails to substantially comply with any material provision in the agreement or ceases organizing or conducting continuing legal education activities the authorization to use the copyrighted materials would be revoked and that all such materials must be returned to foundation the license agreement is subject_to approval by foundation’s board_of directors ruling requests you have requested the following rulings neither the proposed grants from foundation to association solely to fund association’s continuing legal education programs and related educational activities and associated overhead nor the corresponding amendment to foundation’s articles of incorporation permitting such grants to be made from foundation to association will adversely affect the tax-exempt status of foundation prior to its winding-up and dissolution_corporation may in connection with a qualified independent valuation transfer certain copyrighted written audio and audiovisual materials and other assets used by corporation for continuing legal education programs and related activities to association in full satisfaction of a bona_fide liability payable by corporation to association without adversely affecting the tax-exempt status of either corporation or association and without causing unrelated_business_taxable_income for corporation and in the event the fair_market_value of such assets and continuing legal education materials exceeds the amount of such liability corporation may distribute the portion of the assets and the copyrighted written audio or audiovisual materials that exceeds such liability to foundation pursuant to corporation’s winding-up and dissolution with foundation licensing the intangibles portion of such assets to association under a nonexclusive perpetual nontransferable and royalty-free license without adversely affecting the tax-exempt status of either foundation or association law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides in part for the exemption from federal_income_tax of nonprofit business_leagues provided that no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code in part imposes a tax on the unrelated_business_income of organizations exempt from tax under sec_501 sec_512 of the code defines unrelated_business_taxable_income as gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by such organization sec_512 of the code provides that all gains or losses from the sale exchange or other_disposition of property other than property which is i stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or ii property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business are excluded from unrelated_business_taxable_income sec_513 of the code defines an unrelated_trade_or_business to include any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other exempt purposes sec_1 a -1 c of the income_tax regulations defines the term private_shareholder_or_individual to include persons having a personal and private interest in the activities of an organization sec_1_501_c_3_-1 of the regulations provides that a tax-exempt_organization operates exclusively for sec_501 purposes only if it engages primarily in activities that accomplish such purposes sec_1 c -1 c of the regulations provides that an organization will not be deemed to be operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization that is not organized or operated exclusively for exempt purposes specified in sec_501 of the code unless it serves a public rather than a private interest revrul_68_489 1968_2_cb_210 holds that an organization described in sec_501 of the code will not jeopardize its exemption even though it distributes funds to organizations not themselves exempt under sec_501 the exempt_organization ensured use of the funds for sec_501 purposes by limiting distributions to specific projects that are in furtherance of its own exempt purposes the exempt_organization also retained control and discretion as to the use of the funds and maintained records establishing that the funds were used for sec_501 purposes analysis under the proposed transaction foundation’s articles of incorporation would be amended to allow foundation to make distributions to association solely to further foundation’s educational_purposes foundation plans to enter into a grant restriction agreement to ensure that any gifts grants or contributions made to association at foundation’s discretion will be used solely to further foundation’s educational_purposes this agreement was drafted using the expenditure_responsibility_rules found in sec_4945 of the code as guidelines sec_4945 of the code provides that private_foundations must exert all reasonable efforts and establish reasonable procedures to ensure that a grant to an organization such as a professional association is spent solely for the purposes for which it was made obtain full and complete reports from the recipient organization on how the grant funds will be or were spent and make full and detailed reports on such expenditures to the internal_revenue_service although foundation is a public charity and not a private_foundation foundation will adhere to the rules under sec_4945 which are consistent with the holding of revrul_68_489 supra thus in accordance with the agreement association would be required to deposit al grant funds from foundation in a separate bank account established solely to receive funds for continuing legal education programs and activities at a bank selected by foundation association also would be required to submit annual reports to foundation detailing the deposits and withdrawals from the account and the purposes of the withdrawals because association will take steps to ensure that grants gifts and contribution amounts transferred to it by foundation will be used solely for foundation’s educational_purposes foundation may amend its articles of incorporation to permit the grants gifts and contributions to be made to association where such amounts are sufficiently restricted to be used soiely to facilitate understanding of and compliance with the law to promote study of law legal research and diffusion of legal knowledge accordingly the funds may be distributed directly from foundation an organization exempt under sec_501 of the code to association a business league exempt under sec_501 without affecting foundation’s exempt status under sec_501 all nonexclusive nontransferable and royalty-free licenses of copyrighted continuing legal - education materials made by foundation to association will be treated similarly to the gifts grants and contributions and should not affect foundation’s exempt status under sec_501 of the code foundation and association pian to enter into a licensing agreement that would restrict association’s use of the licensed continuing legal education materials to purposes in furtherance of foundation’s educational_purposes thus as foundation plans to take steps to ensure that any licensed continuing legal education materials are used solely in furtherance of its educational_purposes any nonexclusive nontransferable license between foundation and association will not adversely affect foundation’s exempt status under sec_501 under its articles of incorporation corporation's purposes are to conduct continuing legal education programs in various forms for association members and other interested parties and to publish information relating to the practice of law it seeks to foster and improve the study of jurisprudence and law reform as well as to provide for the continuing legai education of association’s members the attorneys licensed to practice in state as noted previously corporation’s liability to association is a bona_fide debt based on the advances made by association to corporation to fund the continuing losses_incurred by corporation in connection with its continuing legal education activities since association is assuming corporation’s role in organizing sponsoring and conducting continuing legai education activities in state and since corporation has little cash or other available funds to repay the debt it is beneficial to both corporation and association that corporation repay the debt with in-kind assets corporation plans to hire a qualified independent_appraiser to evaluate its continuing legal education publications and other materials and determine the accurate fair_market_value of this property once this independent valuation has been obtained only assets with a fair_market_value not greater than the amount of the debt will be transferred from corporation to association in full satisfaction of liability since a qualified independent valuation will be obtained and care will be taken to ensure that arm’s-length and reasonableness standards will be observed the prohibitions against inurement and private benefit will not be violated by the transfer of in-kind assets in full satisfaction of the debt owed by corporation to association see sec_1 c -1 c and c -1 d ii of the regulations corporation's transfer to association of copyrighted materials and other assets related to its continuing legal education activities in full satisfaction of its debt to association would be substantially related to the furtherance of corporation’s exempt purposes therefore any gain on such transfer will not create unrelated_business_taxable_income for corporation further sec_512 of the code provides that all gains or losses from the sale exchange or other_disposition of property other than property which is i stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or ii property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business are excluded from unrelated_business_taxable_income any office equipment and supplies or furniture transferred by corporation to association in satisfaction of the debt would fal within this category accordingly if the appraised value of any furniture or office equipment or supplies exceeds corporation’s basis in such assets the resulting gain upon transfer of the assets to association in satisfaction of corporation’s debt to association will not constitute unrelated_business_taxable_income rulings therefore we rule that neither the proposed grants from foundation to association solely to fund association's continuing legal education programs and related educational activities and associated overhead nor the corresponding amendment to foundation’s articles of incorporation permitting such grants to be made from foundation to association will adversely affect the tax-exempt status of foundation prior to its winding-up and dissolution_corporation may in connection with a qualified independent valuation transfer certain copyrighted written audio and audiovisual materials and other assets used by corporation for continuing legal education programs and related activities to association in full satisfaction of a bona_fide liability payable by corporation to association without affecting the tax-exempt status of either corporation or association and without causing unrelated_business_taxable_income for corporation in the event the fair_market_value of such assets and continuing legal education materials exceeds the amount of such liability corporation may distribute the portion of the assets and the copyrighted written audio and audiovisual materials that exceeds such liability to foundation pursuant to corporation’s winding-up and dissolution with foundation licensing the intangibles portion of such assets to association under a nonexclusive perpetual nontransferable and royalty-free license without adversely affecting the tax-exempt status of either foundation or association this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent this ruling is limited to the applicability of the provisions of the sections of the code as noted above this ruling is based on the understanding that there will be no material changes in the facts on which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely relate hepes d- robert c harper jr manager exempt_organizations technical group
